In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-17-00424-CV
     ___________________________

     JERMAINE WATTS, Appellant

                    V.

       LISA ADVIENTO, Appellee



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-627998-17


    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       In what we construe as six issues, pro se appellant Jermaine Watts appeals the

family-violence protective order the trial court rendered against him.1 See Tex. Fam.

Code Ann. §§ 81.001, 85.001, .022. We affirm.

                                  I. BACKGROUND

       On October 19, 2017, appellee Lisa Adviento filed an application for a family-

violence protective order against Watts to protect herself and three children, L.C.,

L.W.-A., V.W-A., as well as two other members of her family or household. See id.

§ 82.001, .002(a).    Adviento alleged that she and Watts had been in a dating

relationship and that Watts had engaged in family violence. She asked the trial court

to issue a temporary ex parte protective order pending a final hearing and to issue a

final protective order after the final hearing. See id. §§ 83.001, 84.001, 85.001.

       In affidavits attached to her application, Adviento averred that Watts had been

abusive toward her and had made threats of violence toward her and her family. She

asserted that Watts had physically and sexually assaulted her at his residence on

       1
        Watts’s pro se brief is handwritten, and it is somewhat difficult to discern the
issues he has attempted to raise. We have construed Watts’s brief liberally, but he,
though pro se, is nevertheless held to the same standards as a party who is
represented by counsel. See In re P.S., 505 S.W.3d 106, 111 (Tex. App.—Fort Worth
2016, no pet.). The Texas Rules of Appellate Procedure require that a brief “contain a
clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record.” Tex. R. App. P. 38.1(i). Accordingly, to the extent
Watts has attempted to raise issues in his brief other than those addressed in this
opinion, we hold those issues have been waived as inadequately briefed, and we
overrule them. See P.S., 505 S.W.3d at 111.

                                             2
August 14, 2017, and that he had threatened her and her family’s safety if she reported

the incident to the police. She said that after the August 14 incident, Watts made

additional threats of physical harm toward her. She alleged that Watts had two other

children with another woman, that he had been known to hit those children, and that

he had an extensive criminal history that included violent offenses against other family

members. She further averred that she was concerned Watts would follow through

on his threats toward her.

       The trial court granted Adviento’s request for an ex parte protective order and

subsequently held a final hearing. Following the hearing, the trial court found that

family violence had occurred and was likely to occur in the future and that Watts had

committed family violence. See id. § 85.001(a)–(b). The trial court granted Adviento’s

application and rendered a final protective order against Watts. See id.

                                 II. JURISDICTION

       Before reaching Watts’s issues, we address Adviento’s argument that we lack

jurisdiction over this appeal. She contends that the trial court’s protective order did

not dispose of all issues and, thus, is not final and appealable.

       To support her claim that the protective order did not dispose of all issues,

Adviento relies on several facts. First, she notes that she filed her application for

protective order “during the pendency” of a suit affecting the parent-child

relationship (SAPCR). According to Adviento, the child who is the subject of that

SAPCR is a protected person under the protective order at issue in this appeal, and
                                             3
Adviento additionally claims that she and Watts are the child’s parents. Further,

Adviento claims the trial court conducted its final hearing on her application for

protective order “in conjunction with” its temporary-orders hearing in the SAPCR

and that at the end of the hearing, the trial court issued temporary orders in the

SAPCR in addition to granting Adviento’s application for the protective order.

      Adviento argues that the trial court’s future final judgment in the SAPCR,

which remains pending, may alter the effect of the protective order and that,

consequently, the protective order does not dispose of all issues. As we explain

below, because the protective order was not rendered in a SAPCR or a suit for

dissolution of marriage, we conclude that we have jurisdiction over this appeal.

      Family code section 81.009 governs an appeal from a protective order rendered

under sections 81.001 and 85.001. See id. § 81.009. Section 81.009 provides that a

protective order is immediately appealable unless it was rendered against (1) a party in

a suit for dissolution of marriage or (2) a party in a suit affecting the parent-child

relationship. Id.; In re Keck, 329 S.W.3d 658, 661 (Tex. App.—Houston [14th Dist.]

2010, no pet.). If either of those exceptions applies, then appeal of the protective

order must await issuance of a final, appealable order in the underlying case. See id.

§ 81.009; Keck, 329 S.W.3d at 661. Otherwise, a party may appeal from the protective

order. See Tex. Fam. Code Ann. § 81.009; Keck, 329 S.W.3d at 661.




                                           4
      Adviento’s argument implicates the second exception.2 That exception applies

when the trial court’s protective order is rendered “in” a SAPCR. See Tex. Fam. Code

Ann. § 81.009(c); Keck, 329 S.W.3d at 661. But that is not what happened here.

Adviento’s statements that she filed her application for protective order “during the

pendency” of a SAPCR and that the trial court held a temporary orders hearing on the

SAPCR “in conjunction with” the final hearing on her application for protective order

suggest that the SAPCR and application for protective order are not one cause but

separate causes. To verify whether that was so, we contacted the Tarrant County

District Clerk, who confirmed that the SAPCR Adviento appears to reference is

docketed as cause number 325-626771-17, while the protective order is docketed as

cause number 325-627998-17. Further, the record shows that the protective order at

issue in this appeal was rendered in cause number 325-627998-17, not cause number

325-626771-17. Thus, it was not rendered in the SAPCR. See Keck, 329 S.W.3d at 661

(holding that protective order was not rendered “in” a pending SAPCR in part

because the SAPCR had a different cause number from the protective order).




      2
        Adviento does not assert that she and Watts are parties to a suit for dissolution
of marriage, and in any event, the record shows she and Watts had a dating
relationship and were not married. Accordingly, the section 81.009(b) exception—
providing that an appeal from a protective order rendered against a party in a suit for
dissolution of marriage must wait until the trial court renders a final divorce decree—
is inapplicable here. See Tex. Fam. Code Ann. § 81.009(b).

                                           5
      Since neither of the section 81.009 exceptions applies to the protective order in

this case, we have jurisdiction over this appeal. See Tex. Fam. Code Ann. § 81.009(a);

Keck, 329 S.W.3d at 661.

                    III. SUFFICIENCY OF THE EVIDENCE

      In what we construe as his second issue, Watts contends the trial court’s

protective order is not supported by legally and factually sufficient evidence. Watts

specifically argues that the evidence is legally and factually insufficient to show either

that he committed an act of family violence or that he was likely to commit family

violence again in the future. See Tex. Fam. Code Ann. §§ 81.001, 85.001, .022. We

conclude the evidence is legally and factually sufficient to support the trial court’s

findings.

                              A. STANDARD OF REVIEW3

      We may sustain a legal sufficiency challenge only when (1) the record discloses

a complete absence of evidence of a vital fact, (2) the court is barred by rules of law or

of evidence from giving weight to the only evidence offered to prove a vital fact,

(3) the evidence offered to prove a vital fact is no more than a mere scintilla, or (4) the

evidence establishes conclusively the opposite of a vital fact. Ford Motor Co. v. Castillo,

      3
       We have noted that “[t]here is disagreement among our sister intermediate
appellate courts as to the proper standard of review to be applied in appeals from
protective orders.” McAfee v. Yancey, No. 02-14-00192-CV, 2015 WL 1020856, at *3
n.9 (Tex. App.—Fort Worth Mar. 5, 2015, no pet.) (mem. op.). We observed that
some courts review such orders for an abuse of discretion, while others, including this
one, apply legal and factual sufficiency standards of review. See id.

                                            6
444 S.W.3d 616, 620 (Tex. 2014) (op. on reh’g); Uniroyal Goodrich Tire Co. v. Martinez,

977 S.W.2d 328, 334 (Tex. 1998). In determining whether there is legally sufficient

evidence to support the finding under review, we must consider evidence favorable to

the finding if a reasonable factfinder could and disregard evidence contrary to the

finding unless a reasonable factfinder could not. Cent. Ready Mix Concrete Co. v. Islas,

228 S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827

(Tex. 2005).

      When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing all of

the evidence in the record pertinent to that finding, we determine that the credible

evidence supporting the finding is so weak, or so contrary to the overwhelming

weight of all the evidence, that the answer should be set aside and a new trial ordered.

Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain,

709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).

                                 B. APPLICABLE LAW

      The family code provides that a trial court must render a protective order if it

finds that family violence has occurred and is likely to occur in the future. Tex. Fam.

Code Ann. §§ 81.001, 85.001, .022. Among other things, “family violence” refers to

“dating violence.” See id. § 71.004. As relevant here, dating violence means an act,

other than a defensive measure to protect oneself, by an actor that is (1) committed

against a victim or applicant for a protective order with whom the actor has or has
                                            7
had a dating relationship and (2) intended to result in physical harm, bodily injury,

assault, or sexual assault or that is a threat that reasonably places the victim or

applicant in fear of imminent physical harm, bodily injury, assault, or sexual assault.

See id. § 71.0021(a).

                              C. RELEVANT EVIDENCE

                                     1. Adviento

       Adviento testified that after she had dated Watts for about a year, he turned

controlling. She stated that Watts would scream at and belittle her and that he had

threatened her on multiple occasions. She testified about a telephone conversation

she had with Watts that her father also heard because she had turned on the

speakerphone function. According to Adviento, Watts said that he was not scared to

hurt her, that he was going to kill her, and that he was not afraid to kill her family.

Adviento said that as a result of this conversation, her family took steps to protect her

from Watts, including putting her in counseling and installing security cameras around

the house where she lived with her parents.

       Adviento additionally stated that Watts had also told her that if he was put in

jail, he would send someone else to physically harm her. She further testified that

Watts had pushed, slapped, punched, and kicked her during the relationship.

       Adviento stated that Watts’s efforts to control her extended to her workplace.

According to Adviento, Watts would come there to check on her. She stated that he

had recently started an incident at her workplace that resulted in her employer asking
                                           8
him to leave, and she also said that her employer had barred Watts from coming to its

facility. As a result of Watts’s continued visits, Adviento stated, she was suspended,

written-up, and moved from full-time to part-time employment.

      According to Adviento, Watts physically assaulted her in March 2017. She

stated that she attempted to make a police report and to apply for a protective order

after that incident but that she did not go through with the protective order because

Watts threatened her and her family. Adviento also testified that she declined to

pursue the police report because Watts had threatened her and her family “on

multiple, multiple occasions.” She indicated that she wanted to press charges against

Watts and that the only reason she did not was because he had threatened her.

      Adviento testified that Watts sexually assaulted her on August 14, 2017. She

said that on that day, she went to a see a movie with Watts and expected him to drive

her back to her home after the movie. But instead of taking her home, Watts took

her back to his apartment, telling her that he had some baby supplies for her.

Adviento stated that Watts’s brother, Jerry Valentine, was also at the apartment but

that around 8:00 p.m., she and Watts were alone together in Watts’s room, and

Valentine was in a different room of the apartment. She said that Watts began

making sexual advances on her but that she told him “no” and tried to fight him off.

Adviento stated that Watts hit her when she tried to fight him off. She further

testified that the next day, she went to the hospital and underwent a sexual assault

nurse examination, which found that she had vaginal and rectal tearing and bleeding.
                                          9
Adviento testified that she feared that Watts would commit a future act of family

violence if the trial court did not issue a protective order against him.

       In an attempt to show that he did not sexually assault Adviento on August 14,

Watts asked her on cross-examination whether she had stayed the night at his

apartment after the assault occurred, and Adviento replied that she had. Watts also

asked her whether she had reported the sexual assault to the police, and Adviento

stated that she had not. But Adviento added that the reason she had stayed at Watts’s

apartment after the sexual assault was because Watts was holding her against her will,

and thus she had no choice. And she also stated that she did not report the incident

to the police because she was scared of Watts. When Watts asked Adviento why she

did not call her family for help, she replied that it was because he had threatened to

kill her and her family.

                                  2. Manuel Adviento

       Adviento’s father, Manuel, testified about the telephone conversation between

his daughter and Watts that she had allowed him to listen to. Manuel stated that

during the conversation, Watts “said something about killing the whole family if

[Adviento] didn’t go back with him.”         Manuel testified that after he heard this

conversation, he installed security cameras all over his house because he was afraid of

what Watts might do. Manuel also testified that the security cameras had captured

Watts on two occasions. On one occasion, Watts dropped something off and then


                                            10
walked around, tapping on and looking in a window. On a second occasion, Watts

took pictures of the house.

       Manuel also testified about a verbal disagreement between his daughter and

Watts that occurred in his daughter’s bedroom. Manuel testified that he went to

investigate and discovered that Watts had twisted Adviento’s hand and was pushing

her. Manuel stated that when he asked what was going on, Watts just got up and

walked out.

                                3. Douglas Greer

       Douglas Greer testified that Adviento was a friend who had worked with his

wife for a long time. He stated that on a couple of occasions, he had seen Watts at

Adveinto’s workplace yelling and cussing at her. Greer stated that Watts had spoken

to him about Adviento but never used her name. Instead, Watts called her by terms

such as “bitch.” Greer said that based upon his experience with Watts at Adviento’s

workplace, Watts had a temper. He also testified that Adviento had shown him

bruises on her arm, although he could not remember exactly when that had happened.

Greer stated that Adviento had been “absolutely terrified” ever since Watts had

assaulted her.4




       4
        The record is unclear whether Greer was referencing the August 2017 sexual
assault, the March 2017 physical assault, or another incident altogether.

                                        11
                               4. Tabatha Githengu

      Tabatha Githengu testified that she used to work with Adviento and witnessed

Watts verbally abuse her. Like Greer, Githengu testified that Watts called Adviento

“a B word, which is a bitch.” She further testified that although she had never

witnessed Watts hit Adviento, she had seen him push her. She said that Watts was a

controlling person and attempted to control Adviento. She also testified that she was

concerned for Adviento’s safety.

                                   5. Jerry Valentine

      Watts called his brother, Jerry Valentine, as a witness, and he testified that he

was with Watts throughout the evening on August 14 and that he did not witness any

physical or verbal altercation between Watts and Adviento that night. Valentine

testified that he stayed the night at Watts’s apartment but that he was not with Watts

“when [he and Adviento] had their personal time.”

                                       6. Watts

      Watts also called himself as a witness and testified in conclusory fashion that

“no altercation” occurred between him and Adviento on August 14 and that there had

been “no altercation at all, ever of family violence” between him and Adviento. On

cross-examination, Watts testified that he was never alone with Adviento at his

apartment on the night of August 14. He stated that he understood sexual assault to

mean “having sex with somebody against their will,” and he agreed that holding


                                          12
someone against their will to force them to have sex constituted sexual assault. Watts

denied sexually assaulting Adviento.

      In addition to his own testimony and that of his brother, Watts offered, and the

trial court admitted, four photographs. Before admitting the photographs, the trial

court asked Watts whether he wanted to testify about them, to which Watts

responded that he did not. Instead, he represented to the trial court that the photos

were authentic and had not been altered. When the trial court asked Watts what the

pictures were, he replied that the photos “verif[ied] that [he] indeed was where [he]

said [he] was at the said time” and that they “validate[d] that [Adviento] at no point in

time was in any imminent danger.” No one testified as to the contents of these

photographs.5    But Watts represents in his brief that one of the photos shows

Adviento hugging him with their child, while another shows her playing safely at

Watts’s home.

                                       D. ANALYSIS

      As we construe his brief, Watts argues the trial court’s family-violence findings

are not supported by legally and factually sufficient evidence because the evidence he

presented “show[s] clearly that [Adviento] did not sustain any physical harm or

serious bodily injury and was not in any [imminent] fear of her life” on August 14 and


      5
       We also note that the trial court admitted the photographs over Adviento’s
objections that a sufficient predicate for admissibility had not been laid and that their
relevance had not been established.

                                           13
“support[s] a reasonable inference that [Adviento] was never assaulted or in any

[imminent] fear” of him on August 14.            But this argument is grounded on a

misapplication of the law. Our task is not to determine whether some evidence in the

record supports a finding contrary to the one the trial court made, as Watts’s

argument would require us to do. Rather, we are to apply the legal and factual

sufficiency standards of review articulated above to determine whether the evidence is

sufficient to support the findings the trial court actually made. And viewing the

evidence through those standards of review, we conclude legally and factually

sufficient evidence supports the trial court’s findings that Watts committed family

violence in the past and is likely to commit it again in the future.

       In reviewing the evidence, we are mindful that the role of determining the

witnesses’ credibility and the weight to be given to their testimony belongs exclusively

to the factfinder, not to this court. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d
757, 761 (Tex. 2003); Ferrant v. Graham Assocs., Inc., No. 02-12-00190-CV, 2014 WL
1875825, at *4 (Tex. App.—Fort Worth May 8, 2014, no pet.) (mem. op. on reh’g).

Here, the trial court could have found Adviento’s, Manuel’s, Greer’s, and Githengu’s

testimony credible and concluded from their testimony that Watts physically assaulted

Adviento in March 2017, that Watts sexually assaulted her in August 2017 (an assault

that also resulted in Adviento suffering bodily injury and physical harm), and that on

multiple occasions, Watts made threats that reasonably placed Adviento in fear of

imminent physical harm and bodily injury. Additionally, there is no dispute that Watts
                                            14
and Adviento had a dating relationship. Watts concedes as much in his brief, and

both he and Adviento testified to that fact at the hearing. And finally, Adviento is the

person who sought the protective order at issue here. We conclude the evidence is

legally and factually sufficient to support a finding that Watts committed an act of

dating violence, and, thus, family violence, in the past.

       As for the trial court’s finding that Watts was likely to commit family violence

in the future, evidence of past family violence can constitute sufficient evidence that

future family violence is likely. See Coffman v. Melton, 448 S.W.3d 68, 75 (Tex. App.—

Houston [14th Dist.] 2014, pet. denied); see also In re Epperson, 213 S.W.3d 541, 544

(Tex. App.—Texarkana 2007, no pet.) (“Oftentimes, past is prologue; therefore, past

violent conduct can be competent evidence which is legally and factually sufficient to

sustain the award of a protective order.”). Given Adviento’s, Manuel’s, Greer’s, and

Githengu’s testimony, the trial court could have found that Watts engaged in a pattern

of dating violence toward Adviento and would continue to act the same way in the

future. Further, Adviento testified that she feared Watts would commit future family

violence if the trial court did not issue a protective order. And Githengu testified that

she was concerned for Adviento’s safety. We conclude the evidence is legally and

factually sufficient to support a finding that Watts is likely to commit family violence

in the future.

       Because the evidence is legally and factually sufficient to support both the trial

court’s finding that Watts committed an act of family violence against Adviento and
                                            15
its finding that he is likely to do so again in the future, we hold the trial court’s

protective order is supported by legally and factually sufficient evidence. See Tex.

Fam. Code Ann. §§ 81.001, 85.001, .022. Accordingly, we overrule Watts’s second

issue.

                    IV. ADMISSIBILITY OF THE EVIDENCE

         In his first issue, Watts raises numerous complaints related to the trial court’s

admission of evidence.       He argues the trial court erred by admitting character

evidence in violation of Rules 404 and 405 of the rules of evidence. He argues the

trial court erred by admitting evidence that was prejudicial and that misled and

confused the trial court, a complaint that appears grounded on Rule 403. He argues

the trial court admitted biased testimony against him in violation of Rule 613. He

appears to argue that the trial court allowed witnesses to testify to matters outside of

their personal knowledge in violation of Rule 602. In addition, we construe Watts’s

brief as arguing the trial court erred by admitting irrelevant evidence in violation of

Rule 402.

         To preserve a complaint for appellate review, a party must present to the trial

court a timely request, objection, or motion that states the specific grounds for the

desired ruling, if not apparent from the context. Tex. R. App. P. 33.1(a)(1)(A); see

Tex. R. Evid. 103(a)(1).      Watts does not point us to any particular portions of

testimony that he claims the trial court erroneously admitted. Rather, he appears to

make a global complaint that the testimony of all the adverse witnesses who testified
                                            16
at the hearing was inadmissible. As noted above, Adviento, Manuel, Greer, and

Githengu testified at the hearing. Our review of the record shows that Watts raised

few objections to these witnesses’ testimony while they were on the stand. And even

broadly construed, we cannot say that any of those objections were grounded on any

of the evidentiary rules that form the basis of his first issue. Because he failed to

object to any of Adviento’s, Manuel’s, Greer’s, and Githengu’s testimony on any of

the grounds he raises in his brief, Watts failed to preserve his evidentiary complaints

with respect to their testimony.6

      Watts’s brief also challenges the testimony of another witness, Phillip Waldon.

After Adviento called Waldon to the stand, but before he began testifying, Watts

objected to the admission of any testimony from Waldon because any testimony from

him would be prejudicial. But this objection was premature and was not specific and,

thus, did not preserve error. See Holmes v. Concord Homes, Ltd., 115 S.W.3d 310, 316

(Tex. App.—Texarkana 2003, no pet.) (“[P]remature objections preserve nothing for

review.”); Correa v. Gen. Motors Corp., 948 S.W.2d 515, 518 (Tex. App.—Corpus

Christi-Edinburg 1997, no writ) (“[A] preliminary objection to an entire block of

      6
       We note that after all the evidence had been presented, Watts moved to “strike
the witness[es’] testimonies” as not relevant, a request the trial court denied. Even if
this broad, unspecific objection could somehow be considered an objection to the
admission of irrelevant testimony under Rule 403, it would preserve nothing, as the
objection was not timely. See Petroleum Workers Union of the Republic of Mex. v. Gomez,
503 S.W.3d 9, 36 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (“To be considered
on appeal, an objection to the admission of evidence must be made when the
evidence is offered, not well after it was introduced.”).

                                          17
anticipated testimony is no substitute for specific objections to allegedly inappropriate

matters as they are elicited.”). Additionally, while he was cross-examining Waldon,

Watts at one point objected, stating: “I would like for the witness’[s] testimony to be

impeached and just struck.” But this objection was insufficiently specific to preserve

error. See Tex. R. App. P. 33.1(a); Tex. R. Evid. 103(a)(1); Campbell v. State, 85 S.W.3d
176, 185 (Tex. 2002) (noting that a specific objection is one that enables the trial court

to understand the precise grounds so as to make an informed ruling and that affords

the offering party an opportunity to remedy any defect, if possible).

      Our review of the record reveals one additional objection Watts made to

Waldon’s testimony that could be construed as applicable to the evidentiary

complaints he has raised on appeal.7 Waldon testified that he was the permanent

managing conservator of two of Watts’s children. He stated that he was currently in a

legal dispute with Watts regarding those children. Waldon testified that he had

recently been ordered to give the children to Watts for an overnight visit. When

Adviento asked Waldon why he initially refused comply with that order, Watts told

the trial court that he was “objecting to the relevancy of his testimony.” The trial

court overruled the objection, and then Waldon answered the question, stating,



      Watts made additional objections to various portions of Waldon’s testimony
      7

on the grounds that they were duplicative of other evidence, that they were
nonresponsive, and that they were hearsay. Watts has not complained on those
grounds on appeal.

                                           18
       They were really traumatized from the first two visits, and we had to
       exchange, like, at the Collin County Sheriff’s Office. And they were
       absolutely screaming and crying and were upset they were going to have
       to go even though they had spent daytime visits with him in the past.
       And when we got there he did tell them that if you do not want to visit
       you don’t have to. The young one went ahead and got in the car. The
       older one said, I can’t let her go by herself. And then we had some
       discussion where he was pretty upset at me because --

Watts cut in at the end of Waldon’s answer by objecting that it was a narrative, an

objection the trial court sustained.

       Even assuming the trial court erred by admitting Waldon’s answer, we could

not reverse the trial court’s judgment because of that error unless it probably caused

the rendition of an improper judgment. See Tex. R. App. P. 44.1(a)(1); Loera v. Fuentes,

511 S.W.3d 761, 776 (Tex. App.—El Paso 2016, no pet.).                     In making that

determination, we review the entire record, considering the evidence, the case’s

strengths and weaknesses, and the verdict. See Serv. Corp. Int’l v. Guerra, 348 S.W.3d
221, 236 (Tex. 2011). Erroneously admitted evidence is generally harmless when the

rest of the evidence was so one-sided that the error likely made no difference. See

JLG Trucking, LLC v. Garza, 466 S.W.3d 157, 165 (Tex. 2015). Typically, a successful

challenge to a trial court’s evidentiary rulings requires the complaining party to

demonstrate that the judgment turns on the particular evidence excluded or admitted.

See Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001).

       As we have explained, the trial court was required to issue a protective order

against Watts if it found that he had committed family violence in the past and likely

                                             19
would in the future. See Tex. Fam. Code Ann. §§ 83.001, 84.001, 85.001. The trial

court did so, and we cannot say its findings turned on Waldon’s answer to the

question asking why he initially refused to comply with a court order that he allow

Watts an overnight visitation with two of his children. See Interstate Northborough P’ship,
66 S.W.3d at 220.         Further, as outlined above, the record shows that the

overwhelming evidence relevant to the trial court’s protective order findings came

from the testimony of Adviento, Manuel, Greer, Githengu, Watts, and Valentine.

And their testimony so weighed in favor of the trial court’s findings that Waldon’s

answer likely made no difference. See JLG Trucking, 466 S.W.3d at 165. Thus,

assuming the trial court erred by admitting Waldon’s answer to the objected-to

question, we conclude that error was harmless.

       In sum, we conclude the following. Watts failed to preserve the evidentiary

complaints he has raised in his first issue, except for his objection to Adviento’s

question to Waldon asking why he failed to comply with a court order to deliver two

of Watts’s children to him for an overnight visit. And assuming the trial court erred

by admitting Watts’s answer to that question, the error was harmless. Accordingly, we

overrule Watts’s first issue.

            V. OPPOSING CONSEL’S ALLEGED MISCONDUCT

       In his third issue, Watts complains of alleged misconduct on the part of

Adviento’s counsel and of the trial court allegedly allowing that behavior. He points

to the following exchange while he was cross-examining Adviento at the hearing:
                                            20
      Q. (BY MR. WATTS) Did I not cheat on you by having sexual
      intercourse with J[.] G[.]?

      A. I don’t know what you did.

      Q. Yes or no. That’s a -- that’s a yes or no question.

      A. I don’t know honestly. I don’t know what he did.

      Q. Are you --

            MR. WATTS: There you go with the head nodding again. Are
            you asking her to respond to each other?

            THE COURT: All right. Quit commenting on -- on that and ask
            your questions.

            MR. WATTS: I asked my question. I just need a direct answer,
            but she continues to the tell the witness --

            THE WITNESS: Your Honor, I don’t know --

            MR. WATTS: -- not -- I need to address it. And she’s been
            shaking her head. She’s leading the witness to answer to the way
            that it’s favorable for her, so that’s a prejudice.

            THE COURT: All right. I’m not finding that that’s happening,
            but ask your question and let’s move forward.

            MR. WATTS: No further questions, Your Honor.

And during an earlier portion of his cross-examination of Adviento, the following

exchange had occurred:

      Q. Have you altered said birth certificate since the filing of the paternity
      case of the -- the decision -- orders that I filed have you altered said
      documentation?

      A. I’m not understanding. Like, I’m not understanding.

                                          21
      Q. I’m just saying, like, y’all give each other head signals, and is that
      something that you are telling her not to answer, so you -- okay.

      Watts argues these exchanges demonstrate that Adviento’s counsel signaled to

her how to answer his cross-examination questions “through means of the universally

know[n] sign [l]anguage and[/]or [b]ody [l]anguage by nodding her head yes and no

when favorable to her client.” Watts also contends that Adviento’s counsel told

Greer how to answer the questions she would ask him at the hearing. And Watts

maintains that all of this alleged misconduct deprived him of his rights “under the

Texas Bills of Rights Sec. 10, Sec. 19 and U.S. Constitution Clause of Due Process

amendments 14 and 13[,] causing an [i]rregularity of [c]ourt [p]roceedings and

[e]xtreme [j]udicial and [p]rofessional [m]isconduct.” He also argues that the alleged

misconduct violated Rule 611 of the rules of evidence and the disciplinary rules of

professional conduct. He further contends that the trial court’s alleged failure to

address this misconduct breached the code of judicial conduct.

      As was the case with the bulk of his evidentiary complaints, our review of the

record shows that Watts did not raise these complaints in the trial court by making

timely, specific objections, requests, or motions. See Tex. R. App. P. 33.1(a). And

Watts acknowledges in his brief that he failed to raise these complaints by timely

objection. Because Watts failed to properly raise in the trial court his complaints

related to the alleged misconduct of Adviento’s counsel and the trial court, he failed

to preserve them. See Tex. R. App. P. 33.1; cf. Bashir v. Khader, No. 01-12-00260-CV,

                                         22
2012 WL 4742769, at *2 (Tex. App.—Houston [1st Dist.] Oct. 4, 2012, no pet.)

(mem. op.) (holding that because appellant failed to present in the trial court his

complaint about the alleged gross misconduct of his trial attorney in failing to appear

at the hearing on his motion for new trial, the complaint was not preserved).8 We

therefore overrule his third issue.

                        VI. INVOLUNTARY SERVITUDE

       In its protective order, the trial court ordered Watts to “complete a battering

intervention and prevention program accredited under article 42.141 of the Texas

Code of Criminal Procedure.”          In what we construe as his fourth issue, Watts

contends this requirement constitutes involuntary servitude and forced labor and,

thus, violates the Thirteenth and Fourteenth Amendments to the United States

Constitution, as well as article one, sections ten and fourteen of the Texas

constitution. Other than quoting various parts of these constitutional provisions and

a definition from the Texas Penal Code, Watts’s only explanation as to how the trial

court’s order violated the referenced constitutional provisions is the conclusory

argument that he “was being accused of . . . [a] criminal offense and should have been

protected under [t]he Texas and United States Constitutions under their due process



       Even if he had preserved his complaints, we note that the record does not
       8

substantiate Watts’s contention and that the trial court stated that it did not find that
Adviento’s counsel was using head signals to tell Adviento how to answer Watts’s
questions.

                                            23
clauses but was not afforded said protections and liberties during said [h]earing and

[t]rial.”

        We have already noted that although Watts is acting pro se, he is nevertheless

held to the same standards as a party who is represented by counsel.             See P.S.,
505 S.W.3d at 111. As such, he was required to provide a brief that “contain[s] a clear

and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” Tex. R. App. P. 38.1(i); see P.S., 505 S.W.3d at 111.

Watts’s argument does not satisfy this standard. See Page v. State Farm Lloyds, No. 10-

12-00317-CV, 2013 WL 6409768, at *5–6 (Tex. App.—Waco Dec. 5, 2013, pet.

denied) (mem. op.) (holding several of appellant’s issues were inadequately briefed

because she “merely uttered a brief conclusory statement without legal support” for

the issues); Milteer v. W. Rim Corp., 303 S.W.3d 334, 336 (Tex. App.—El Paso 2009, no

pet.) (holding appellant’s issue was inadequately briefed where it contained legal

authority for the standard of review and applicable law but provided no discussion or

argument of the cited legal authority or explanation of how it supported his specific

contentions). We overrule Watts’s fourth issue as inadequately briefed.

                      VII. THE RIGHT TO INDICTMENT

        In what we construe as his fifth issue, Watts argues that the trial court violated

article I, section 10 of the Texas constitution. He specifically quotes the requirement

that “no person shall be held to answer for a criminal offense, unless on an

indictment of a grand jury, except in cases in which the punishment is by fine or
                                            24
imprisonment, otherwise than in the penitentiary.” See Tex. Const. art. I, § 10. But

other than this quote, Watts’s discussion of his fifth issue consists solely of the

conclusory argument that he “was being accused of . . . [a] criminal offense and

should have been protected under [t]he Texas and United States Constitutions under

their due process clauses but was not afforded said protections and liberties during

said [h]earing and [t]rial.”   For the reasons we stated regarding his involuntary-

servitude issue, we conclude Watts inadequately briefed his issue regarding article I,

section 10’s right to indictment.      See Page, 2013 WL 6409768, at *5–6; Milteer,
303 S.W.3d at 336. Thus, we overrule Watts’s fifth issue.

                         VIII. NO CUMULATIVE HARM

      In what we construe as his sixth issue, Watts contends the cumulative effect of

all the errors he has raised on appeal resulted in harm.

      Multiple errors, even if considered harmless when taken separately, may result

in reversal if the cumulative effect of the errors is harmful. Haskett v. Butts, 83 S.W.3d
213, 221 (Tex. App.—Waco 2002, pet. denied); Owens-Corning Fiberglas Corp. v. Malone,

916 S.W.2d 551, 570 (Tex. App.—Houston [1st Dist.] 1996), aff’d, 972 S.W.2d 35

(Tex. 1998). We addressed Watts’s sufficiency complaints and concluded that legally

and factually sufficient evidence supports the trial court’s order. Thus, we found no

error with respect to Watts’s second issue. We also concluded that Watts failed to

preserve his third issue and thus found no error with respect to that issue. And we

concluded that Watts failed to adequately brief his fourth and fifth issues and thus
                                           25
found no error with respect to them.               That leaves the numerous evidentiary

complaints Watts raised in his first issue.

       With regard to Watt’s first issue, we concluded he failed to preserve all of his

evidentiary complaints except for one relevance objection to Waldon’s testimony.

Thus, with respect to the unpreserved evidentiary complaints, we found no error in

the trial court’s admission of the complained-of evidence. And with respect to the

preserved evidentiary complaint, we simply assumed the trial court erred by admitting

that portion of Waldon’s testimony and concluded that assumed error was not

harmless. In analyzing Watts’s sixth issue, we again assume the trial court erred by

admitting the objected-to portion of Waldon’s testimony. But even so, that would be

only one error, and by definition, cumulative harm requires more than one error. See

Haskett, 83 S.W.3d at 221. Thus, Watts cannot show cumulative harm. We therefore

overrule his sixth issue. See id.

                                    IX. CONCLUSION

       Having overruled all of Watts’s issues, we affirm the trial court’s protective

order. See Tex. R. App. P. 43.2(a).

                                                         Per Curiam

Delivered: March 28, 2019




                                              26